 

 

Case 2:20-cr-00128-KJD-BNW Document 31 Filed 06/17/20 Page 1 of 1

PER 18 U.S.C. 3170

 

 

DEFENDANT INFORMATION RELATIVE TO A CRIMINAL ACTION - IN U.S. DISTRICT COURT

 

BY: L] INFORMATION [¥] INDICTMENT

 

Matter Sealed: C] Juvenile = Other than Juvenile
CT Pre-Indictment Plea TJ Superseding

Indictment
Information

(_] Defendant Added
C Charges/Counts Added
Name of District Court, and/or Judge/Magistrate Location (City)

UNITED STATES DISTRICT COURT
DISTRICT OF NEVADA

Las Vegas
Divisional Office

 

Ellenrose Jarmolowich
Olus. Atty [other U.S. Agency

Name and Office of Person
Furnishing Information on

THIS FORM Phone No. (702) 388-6336

Name of Asst. . o TT
U.S. Attorney Nicholas Dickinson

(if assigned)

 

 

PROCEEDING

Name of Complainant Agency, or Person (& Title, if any)

Blake Vogt ~ FBI

Ol

 

person is awaiting trial in another Federal or State Court
(give name of court)

 

this person/proceeding transferred from another district
per (circle one) FRCrP 20, 21 or 40. Show District

O

 

this is a reprosecution of charges
previously dismissed which were
dismissed on motion of:

CJ U.S. Atty oO Defense

O

SHOW
[[] this prosecution relates to a DOCKET NO.
pending case involving this same
defendant. (Notice of Related
Case must still be filed with the
Clerk.) G.JU
C] prior proceedings or appearance(s) wa ee NO. E
before U.S. Magistrate Judge ‘
regarding this defendant were .
recorded under 20-mj-00456-VCF

 

 

 

Place of

 

 

CASENO. 2:20-cr- 128

USA vs.

Defendant WILLIAM L. LOOMIS

 

Address:

 

[ ] Interpreter Required _ Dialect:

 

 

 

 

Birth [7] Male [] Alien
Date CL) Female (if applicable)
Social Security Number
DEFENDANT
Issue: [ ] Warrant [_] Summons

Location Status:

 

 

 

Arrest Date or Date Transferred to Federal Custody

[Y] Currently in Federal Custody
: __ RECEIVED
L_] current! ody SERVED ON
L] WatRéquired —_couNSEL/PARTIES OF RECORD

Cl Currently on bond
C1 Fusitive JUN 17 2020

Defense Coungel (if any):

 

 

 

 

cL
[] FPD = CJA DISTRIGRETEEVADA

: DEPUTY
L] Appointed on Target Letter

 

 

 

offense County

 

L] This report amends AO 257 previously submitted

 

OFFENSE CHARGED - U.S.C. CITATION - STATUTORY MAXIMUM PENALTIES - ADDITIONAL INFORMATION OR COMMENTS

 

Total # of Counts___2

 

Title & Section/Offense Level

 

 

Set (Petty = 1 / Misdemeanor = 3/ Felony = 4) Description of Offense Charged Count(s)
18 U.S.C. §§ 844 (f), (i) and (n) Conspiracy to damage and destroy by fire and explosive 1

 

26 U.S.C. §§ 5841, 5861(d), and 5871

Possession of unregistered firearms

2

 

 

 

 

 

 

 

 

 
